Citation Nr: 0843020	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to a compensable evaluation for capsulitis of 
the right temporomandibular joint, myofascial syndrome and 
dysfunction, and malocclusion as residuals of a left mandible 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

The veteran appeared for a Travel Board hearing in March 
2007.  Following that hearing, the Board requested and 
received a Veterans Health Administration (VHA) opinion 
regarding several of the issues on appeal.  The veteran was 
notified of this opinion and, in February 2008, informed the 
Board that he had no further argument and/or evidence to 
submit and requested that the Board proceed with his appeal.

While the veteran's hearing loss claims were certified to the 
Board as a single claim for service connection for bilateral 
hearing loss, the Board finds that the disparate evidentiary 
findings for both ears supports addressing hearing loss of 
each ear separately for the reasons described below.

The claims for service connection for a low back disorder and 
for a compensable evaluation for residuals of a left mandible 
fracture are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
it is at least as likely as not that a current right ear 
hearing loss disability resulted from in-service head trauma 
and noise exposure in service.

2.  The competent medical evidence of record indicates that 
it is at least as likely as not that current tinnitus 
resulted from in-service head trauma and noise exposure in 
service.

3.  The veteran does not have a current left ear hearing loss 
disability for VA purposes; rather, VA audiological testing 
has revealed no pure tone thresholds of 40 or higher, three 
pure tone thresholds of 20 decibels or lower, and a Maryland 
CNC speech recognition score of 100 percent.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

3.  Left ear hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The United States Court of Appeals for Veterans Claims 
(Court) has determined that, for tinnitus, the veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board has reviewed the veteran's service medical records 
and observes that his pre-induction examination in November 
1972 included audiometric testing revealing the following 
pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
--
10
LEFT
15
15
10
--
10

In June 1973, the veteran was noted to have sutures removed 
from his left ear.  In July 1973, he was treated for 
complaints of pain in the right ear, and an impression of an 
infected right ear was rendered.  In the same month, the 
veteran was noted to have bleeding in the right ear after 
irrigation.  An examination revealed a local hemorrhage from 
the right canal, now stopped; and yellow discharge.  An 
impression of external and internal otitis was rendered.  
External otitis of the left ear, with pus, was also noted in 
July 1973.

The veteran's February 1977 separation examination included 
audiometric testing revealing the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
--
25
LEFT
10
15
15
--
20

Following service, the veteran complained of ringing in the 
right ear during a March 1978 VA examination.  A July 1992 VA 
treatment record contains a notation of some loss of hearing 
on the right and good hearing on the left.  The veteran also 
reported ringing in his ears during private treatment in 
April 1996.  VA treatment records indicate treatment for 
complaints of right ear tinnitus in October 2001 and for 
tinnitus and decreased hearing loss of the right ear in 
November 2001.  On the latter date, the veteran reported a 
blow to the head in 1971, with some blood but no hearing loss 
at that time, and marked worsening of right ear hearing loss 
and tinnitus over the past two years.  

Air conduction testing from November 2001 revealed the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
20
30
LEFT
15
15
15
15
10

Speech audiometry scores for both ears were 100 percent.

A VA audiological assessment report from March 2004 indicates 
that test results showed right ear thresholds to be the same 
or better than a year earlier, and the left ear thresholds 
were essentially unchanged.  Speech discrimination continued 
to be 100 percent bilaterally.

The veteran underwent a VA audiological examination in March 
2005.  The examination report is not entirely clear as to the 
extent of the evidentiary record reviewed by the examiner, as 
she cited only to records from July 1973 and March 2005.  
During the examination, the veteran reported that his 
condition was due to injury when kicked in the head in 1973.  
The veteran also reported that he fired mortar weapons during 
service without hearing protection and that he had tinnitus 
for 32 years.  Air and bone conduction test results were the 
same, although the examiner noted that an air conduction 
study is better than a bone conduction study to reflect the 
claimant's hearing loss.  The following pure tone thresholds 
were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
55
55
LEFT
20
15
20
30
30

Speech recognition testing, using the Maryland CNC test, was 
96 percent in the right ear and 100 percent in the left ear.  
The examiner diagnosed mild to severe sensorineural hearing 
loss in the right ear and tinnitus in the right ear and 
opined that it was at least as likely as not that the 
veteran's right ear hearing loss and tinnitus were 
etiologically related to his symptoms during military 
service.  In rendering this opinion, the examiner noted that 
right ear tinnitus and hearing loss were caused by a kick to 
the right ear in 1973 and that this conclusion was based "on 
interview with the veteran not on review of his medical 
records."  

Following the veteran's March 2007 Travel Board hearing, the 
Board requested a VHA opinion as to the etiology of right ear 
hearing loss and tinnitus, based upon a claims file review.  
In January 2008, the Board received an opinion from a doctor 
who reviewed the claims file and cited to the findings from 
several relevant reports contained therein, including the 
February 1977 separation examination report, the VA report 
from November 2001, and the March 2005 VA examination report.  
The doctor found that right-sided hearing impairment was 
evident in the exit audiogram and persisted to the present.  
Additionally, the right-sided tinnitus was "reportedly since 
the head injury."  The doctor noted that, in addition to 
noise, blunt trauma especially with hemotympanum can cause 
sensorineural hearing loss due to concussive forces of the 
inner ear fluid which can damage the cochlear organ of Corti.  
The doctor thus found it to be at least as likely as not that 
the veteran's right-sided hearing loss and tinnitus were 
directly related to his in-service head trauma as well as the 
noise exposure as mortar gunner.

While the veteran was not diagnosed with a right ear hearing 
loss disability as defined by 38 C.F.R. § 3.385 until March 
2005, the record now includes two opinions that it is at 
least as likely as not that such disability is related to 
head trauma and noise exposure in service.  These opinions 
also indicate that it is at least as likely as not that 
tinnitus is etiologically related to service, and the Board 
is mindful that at least the doctor who provided the VHA 
opinion reviewed the entire claims file in rendering the 
opinion.  Accordingly, after resolving all doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for those disorders.  See 38 U.S.C.A. § 5107(b).


To date, however, the veteran's audiological testing has not 
shown left ear hearing loss that meets the requirements for a 
disability, either in terms of pure tone thresholds or 
Maryland CNC testing, under 38 C.F.R. § 3.385.  Notably, 
testing from the March 2005 VA examination revealed no pure 
tone thresholds of 40 or higher, three pure tone thresholds 
of 20 decibels or lower, and a Maryland CNC score of 100 
percent.  As noted above, a current disability is a 
prerequisite for the grant of service connection.

The Board is aware of the veteran's May 2007 hearing 
testimony as to left ear hearing loss that is of in-service 
onset.  The veteran, however, has not been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render a diagnosis of a left ear hearing loss 
disability.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the evidence supports the claims for service 
connection for tinnitus and right ear hearing loss, and those 
claims are granted in full.  The preponderance of the 
evidence, however, is against the veteran's claim for service 
connection for left ear hearing loss, and this claim must be 
denied.

In reaching the determination as to the claim for service 
connection for left ear hearing loss, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

As a preliminary matter, the Board notes that this section 
will only address the claim for service connection for left 
ear hearing loss.  The claims for service connection for 
tinnitus and right ear hearing loss have been granted in 
full, and, accordingly, any deficiencies of notification and 
assistance would not be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim in letters furnished in August 2003, March 2004, 
and November 2004.  The first two letters preceded the 
issuance of the appealed August 2004 rating decision.  Also, 
in March 2006, the veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's pertinent service, VA, private, and 
Social Security Administration medical records have been 
obtained.  He described current ear treatment during his 
March 2007 hearing, but his testimony during this portion of 
the hearing was focused on his right ear, with no specific 
mention of treatment for the left ear.  Additionally, he was 
afforded a VA audiological examination in March 2005.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

In regard to the claim for service connection for a low back 
disorder, the Board is aware that the veteran was afforded a 
comprehensive VA examination in June 2004; the examination 
report contains a nexus opinion as to the question of in-
service incurrence of this claimed disorder, based upon a 
claims file review.

The evidence of record, however, suggests an alternate theory 
of service connection that was not addressed in this 
examination report.  Medical records received from the Social 
Security Administration include a February 1998 disability 
determination evaluation.  This report contains a statement 
that the veteran injured his right lower extremity when he 
fell while playing badminton on June 19, 1992 and sustained a 
closed fracture of the right distal tibia and proximal 
fibula, and diagnoses that included a healed fracture of the 
right tibia and fibia with malunion, and chronic recurrent 
low back pain, "probably secondary to the injury of the 
right lower extremity."  

The records from the Social Security Administration include 
records of treatment of the injuries sustained in June 1992, 
and show that he did sustain a comminuted fracture of the 
distal tibia and a comminuted fracture of the proximal 
fibula, both in the right leg.  The service medical records 
also show that the veteran sustained a fracture of the 
lateral malleolus in the right ankle in late January 1977.  

Service connection was granted for residuals of fracture of 
the right ankle by a November 1977 rating decision.  A June 
2003 rating decision granted service connection for 
additional right lower extremity disability manifested by a 
2-centimeter shortening of the right lower extremity and a 
limitation of motion of the right knee on the basis of a May 
2003 opinion that the 1992 injuries were at least as likely 
as not related to the original ankle disability that occurred 
in service, due to the residual weakness of the right ankle 
joint.  The veteran's service-connected disabilities 
presently include residuals of a fractured right ankle, with 
degenerative arthritis; and an additional disability 
manifested by a two-centimeter shortening of the right lower 
extremity and limitation of motion of the right knee.  A re-
examination is thus warranted to determine whether the 
veteran's low back disorder was caused or worsened by his 
service-connected right lower extremity disorders.  See 
38 C.F.R. § 3.310 (2008).

Additionally, during his March 2007 hearing, the veteran 
reported current treatment for both his low back disorder and 
his service-connected left mandible fracture residuals at the 
Asheville, North Carolina VA Medical Center (VAMC).  The most 
recent VA treatment reports of record date from December 
2006, approximately two years ago, and updated treatment 
records must be obtained.  38 C.F.R. § 3.159(c)(2) (2008); 
see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also observes that, in his hearing testimony, the 
veteran noted that the treatment related to his jaw fracture 
included dental surgical work, including the insertion of 
caps in the past three years as an attempt to correct his 
bite.  Given this recent corrective surgical treatment, the 
Board questions whether the April 2004 VA dental examination 
of record is sufficiently contemporaneous for rating purposes 
and finds that a new VA examination is "necessary" under 
38 U.S.C.A. § 5103A(d).

Finally, the Board notes that the veteran's previous VCAA 
letters, dated from August 2003, February 2004, and November 
2004, do not appear to be in compliance with the notification 
requirements for increased rating cases set forth by the 
Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  A 
corrective letter should therefore be furnished to the 
veteran with regard to his left mandible fracture claim.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for 
additional evidence regarding the claims 
on appeal.  This letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  

In regard to the claim for service 
connection for a low back disorder, the 
veteran should be notified of the 
evidence required in terms of 38 C.F.R. 
§ 3.310, regarding secondary service 
connection claims.

In regard to the claim for a compensable 
evaluation for residuals of a left 
mandible fracture, and pursuant to 
Vazquez-Flores, it is essential that: (1) 
this letter notify the veteran that to 
substantiate an increased evaluation 
claim he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life; (2) to the extent that the 
diagnostic code under which he is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
letter must contain at least general 
notice of that requirement to him; (3) he 
must be notified that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes (with the 
criteria of 38 C.F.R. §§ 4.150, 
Diagnostic Code 9904 included); and (4) 
the notice must also provide examples of 
the types of medical and lay evidence 
that he may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  

2.  The Asheville VAMC should be 
contacted, and all records of medical and 
dental treatment dated since December 
2006 should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the veteran should be afforded 
a VA spine examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed low 
back disorder.  The veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
low back disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed low back 
disorder was: (i) caused, or (ii) 
permanently worsened by the veteran's 
service-connected right ankle fracture 
(sustained in 1977) and/or his service-
connected associated right leg shortening 
and limitation of right knee motion 
(sustained in 1992).    

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The veteran should also be afforded a 
VA dental examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected residuals of a left mandible 
fracture.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and all 
corresponding symptoms should be 
described in a typewritten examination 
report.  This examination should 
specifically address the questions of: 
(i) the degree of displacement resulting 
from malunion of the mandible, if any; 
(ii) the inter-incisional range of 
motion; and (iii) the range of lateral 
excursion.  The examiner should comment 
on the presence and extent of painful 
motion, functional loss due to pain, and 
weakness resulting from this disorder.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
the report.

5.  After completion of the above 
development, the veteran's claims for 
service connection for a low back 
disorder and for a compensable evaluation 
for residuals of a left mandible fracture 
should be readjudicated, with 38 C.F.R. 
§ 3.310 fully considered in conjunction 
with the service connection claim.  If 
the determination of either claim remains 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


